Certified Question of State Law, United States District Court, Southern District of Ohio, Western Division, No. 1:09CV243. On review of preliminary memoranda pursuant to S.Ct.Prac.R. 18.6. The court will answer the following questions:
“1. [Do] R.C. 3319.391 and Ohio Adm.Code 3301-20-01 violate the Retroactivity Clause of Article II, Section 28 of the Ohio Constitution?”
“2. [Do] R.C. 3319.391 and Ohio Adm.Code 3301-20-01 violate the Contract Clause of Article II, Section 28 of the Ohio Constitution?”
Moyer, C.J., and Cupp, J., would answer the first question only.
O’Donnell, J., dissents.
Motion for admission pro hac vice of David M. Lieberman by Benjamin C. Mizer granted.